Citation Nr: 0031650	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-13 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether a life insurance payment of $21,600.00 is countable 
income for VA pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to June 
1951.  The veteran died in November 1996.  The appellant is 
the surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1999 decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that the appellant's receipt of 
$21,600.00 in life insurance benefits represented countable 
income for VA pension purposes.


FINDINGS OF FACT

1.  The evidence shows that the appellant received a payment 
of $21,600.00 of life insurance benefits following the death 
of her step-daughter.

2.  The evidence does not show that the $21,600.00 
represented the cash surrender value of a life insurance 
policy.


CONCLUSION OF LAW

The payment of $21,600.00 of life insurance benefits is 
countable income for VA pension purposes.  38 U.S.C.A. 
§§ 1541, 5107 (West 1991); 38 C.F.R. §§ 3.271, 3.272 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that $21,600.00 received as the 
proceeds of a life insurance policy following the death of 
her step-daughter should not be considered countable income 
for VA pension purposes.  After a review of the record, the 
Board finds that the appellant's contentions are not 
supported by the evidence, and her claim is denied.

The evidence shows that the veteran died in November 1996.  
Following his death, the appellant established entitlement to 
pension benefits.  In June 1998, the appellant informed VA 
that she had received $21,600.00 as the beneficiary of a life 
insurance policy following the death of her step-daughter.  
However, she maintained that the $21,600.00 should not be 
considered countable income for VA pension purposes as the 
money was to be put into a trust fund for the two minor 
dependent children of the step-daughter and was not for her 
personal use.  In a February 1999 letter, the RO found that 
the $21,600.00 was countable income.  The appellant has 
perfected an appeal of that decision.

The regulations provide that for VA pension purposes payments 
of any kind from any source shall be counted as income during 
the 12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. 
§ 3.271(a) (2000).  The regulations specifically provide that 
nonrecurring income means income received or anticipated on a 
one-time basis during a twelve-month annualization period 
(e.g., an inheritance).  Pension computations of income will 
include nonrecurring income for a full twelve-month 
annualization period following receipt of the income.  
38 C.F.R. § 3.271(a)(3) (2000).

Several specific exclusions from income are provided in 
38 C.F.R. § 3.272.  However, the only possibly applicable 
provision is found in § 3.272(q) and provides an exclusion 
from countable income for the cash surrender value of life 
insurance, which means that portion of proceeds from the cash 
surrender of a life insurance policy which represents a 
return of insurance premiums.  38 C.F.R. § 3.272 (2000).  
However, the evidence indicates that the appellant received 
the payment of $21,600.00 as the listed beneficiary of the 
life insurance policy.  The evidence does not show that the 
$21,600.00 represents the cash surrender value of that 
policy.

The evidence shows that the appellant received a payment of 
$21,600.00.  In the absence of any specifically applicable 
exclusion of that payment in 38 C.F.R. § 3.272, that payment 
is countable income for VA pension purposes.  Therefore, the 
Board finds that the $21,600.00 is countable income for VA 
pension purposes.

The Board recognizes that the appellant has offered a 
compelling argument that the payment should not be countable 
income for VA pension purposes.  She argues that she received 
the money with the specific intent of all parties to pass the 
money into a trust for the minor children of the deceased.  
However, the VA countable income regulations are mechanical.  
In the absence of a stated exclusion, all payments are 
counted as income.  The Board notes that while the intent of 
all parties was for the appellant to place the money in a 
trust for the benefit of the minor children, and while the 
evidence appears to indicate that she did place the money in 
a trust for those minor children, the evidence does not show 
that she was contractually obligated to do so.  Therefore, 
although she was morally obligated to dispose of the funds in 
that manner, the funds were available to her for her use.

The statutes governing VA provide for equitable relief in 
38 U.S.C.A. § 503 (West 1991).  However, the Secretary of VA 
has not delegated that power of equitable relief to the 
Board.  Thus, the Board is prohibited from deciding a claim 
in equity where that power has not been specifically 
delegated to the Board by the Secretary.  see, Darrow v. 
Derwinski, 2 Vet. App. 303 (1992).  While the provisions 
regarding waiver of recovery provide for a decision in equity 
in 38 C.F.R. § 1.962, the provisions regarding computation of 
countable income do not provide for decisions in equity.  The 
Board notes in this case that the appellant requested and 
received a waiver of recovery of the overpayment generated by 
her receipt of the $21,600.00 payment.

Accordingly, the Board finds that the payment of $21,600.00 
of life insurance benefits is countable income for VA pension 
purposes and that the appellant's claim for exclusion of that 
payment from countable income is denied.  38 U.S.C.A. 
§§ 1541, 5107 (West 1991); 38 C.F.R. §§ 3.271, 3.272 (2000).


ORDER

The payment of $21,600.00 of life insurance benefits is 
countable income for VA pension purposes and the appellant's 
claim for exclusion of that payment from countable income is 
denied.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals
